 



Exhibit 10.1
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT
     This First Amendment to Employment Agreement (this “Amendment”), dated as
of August 20, 2007, is made and entered into by and between Input/Output, Inc.,
a Delaware corporation (hereinafter referred to as “Employer”), and R. Brian
Hanson (hereinafter referred to as “Employee”).
W I T N E S S E T H:
     WHEREAS, Employer and Employee entered into an Employment Agreement (the
“Agreement”) effective May 22, 2006; and
     WHEREAS, the parties desire to amend the Agreement with the intention of
complying with the provisions of Section 409A of the Internal Revenue Code of
1986, as amended.
     NOW, THEREFORE, in consideration of the mutual promises contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Employer and Employee agree as follows:
     1. Section 2(b) of the Agreement is hereby amended to add the following
sentence at the end of such Section:
Any incentive compensation pay or bonus so determined under any such plan will
be paid to Employee not later than March 15 of the year immediately following
the year with respect to which such bonus is based upon, calculated or
determined.
     2. Section 2(f) of the Agreement is hereby amended to add the following two
sentences at the end of such Section:
The amount of any such reimbursement shall be payable to Employee in accordance
with Employer’s normal expense reimbursement policies. Notwithstanding the
foregoing or any provision contained in this Agreement to the contrary, (i) if
any reimbursements under this Section 2(f) are taxable to Employee, such
reimbursements shall be made no later than the end of the calendar year
following the year the expense was incurred, and (ii) the amount of
reimbursements made with respect to one calendar year shall not affect the
amount of reimbursements to be made hereunder for subsequent calendar years.
     3. The last sentence in Section 6(c) is hereby deleted in its entirety, and
a new Section 6(d) is hereby added to the Agreement, to read in its entirety as
follows:
     (d) Except for those payments and benefits required to be made as provided
by law or pursuant to the terms of a plan, the severance payments and benefits
to be paid and provided to Employee pursuant to Section 6(c) shall be
conditioned upon (i) Employee’s execution and delivery of a valid waiver and

 



--------------------------------------------------------------------------------



 



release of all claims that Employee may have against Employer prior to his
receiving such payments and benefits, and (ii) such release not having been
revoked within the time, if any, required by law for the revocation of a release
(the “Release Requirements”). Such severance payments and benefits shall be paid
or provided commencing as soon as practicable after the Release Requirements are
satisfied; provided, however, that any such payments and benefits that are
subject to Section 409A of the Code shall be paid or provided beginning on the
60th day following the Date of Termination provided that the Release
Requirements have been satisfied on that date and, in the event the Release
Requirements are not satisfied on that date, then the severance payments and
related benefits under Section 6(c) that are subject to Section 409A of the Code
shall be forfeited and Employee shall have no further rights to such payments.
     4. A new Section 8(j) is hereby added to the Agreement, to read in its
entirety as follows:
     (j) Notwithstanding any other provision of this Section 8, any payments to
Employee pursuant to this Section 8 shall be paid to Employee no later than
December 31 of the year following the year in which Employee remits the related
taxes to the applicable taxing authority.
     5. A new Section 15 is hereby added to the Agreement, to read in its
entirety as follows:
     Section 15. Additional Section 409A Provisions.
     To the extent that any benefits payable under this Agreement are subject to
Section 409A of the Code, it is agreed that no party shall (i) accelerate into
the current year any amounts that would not otherwise be payable in the current
year, or (ii) defer past the current year any such payments that would otherwise
be payable in the current year. Notwithstanding any provision contained in this
Agreement to the contrary, if (a) any payment hereunder is subject to
Section 409A of the Code, (b) such payment is to be paid on account of
Employee’s separation from service (within the meaning of Section 409A of the
Code) and (iii) Employee is a “specified employee” (within the meaning of
Section 409A(a)(2)(B) of the Code), then such payment shall be delayed until the
first day of the seventh month following Employee’s separation from service (or,
if later, the date on which such payment is otherwise to be paid under this
Agreement).
     6. The Employment Agreement, as amended hereby, is in all respects
ratified, approved and confirmed.
     7. If necessary to avoid potential adverse tax consequences to the parties,
the parties agree to amend the Agreement further in conformance with
Section 409A of the Code, including the rules, regulations, and guidance of
general application issued by the Department of the Treasury under Section 409A
of the Code.

2



--------------------------------------------------------------------------------



 



     8. This Amendment may be executed in any number of counterparts, all of
which together make and shall constitute one and the same instrument and either
party may execute this Amendment by signing any such counterpart.
     9. This Amendment shall in all respects be governed by, and construed in
accordance with, the laws of the State of Texas, including all matters of
construction, validity and performance.
[The next following page is the signature page]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date set forth above.

            EMPLOYER:

INPUT/OUTPUT, INC.
      By:   /s/ Robert P. Peebler         Title: President and Chief Executive
Officer             

            EMPLOYEE:
      /s/ R. Brian Hanson     R. Brian Hanson             

4